Appeal by defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered *837October 13,1983, convicting him of burglary in the third degree, upon his plea of guilty, and sentencing him to a term of imprisonment of from 2Vz to 5 years.
Judgment affirmed.
As defendant correctly concedes, he has failed to preserve for appellate review his challenge to the plea allocution (see, People v Claudio, 64 NY2d 858). To preserve such a claim for appellate review on a direct appeal from a judgment of conviction, a defendant must move to set aside his plea prior to imposition of sentence, pursuant to CPL 220.60 (3).
In the absence of unusual circumstances not here present, we see no reason to exercise our power to review in the interest of justice an unpreserved claim with respect to the plea allocution. Nor does there exist any reason to set aside the sentence imposed, which was agreed to in the course of plea negotiations (see, People v Kazepis, 101 AD2d 816). Lazer, J. P., Mangano, O’Connor and Brown, JJ., concur.